STONE, C. J.
At and. before the execution of the mortgage which the present bill seeks to foreclose, the legal title of *446the premises was in B. L. Flowers, the mortgagor. The legal title was therefore brought before the court. If Mrs. Flowers has any claim to, or interest in the land, it accrued before the mortgage was executed ; and, from anything apparent in this record, it conld, under the extremest possible view, rise to no higher dignity than an equitable right to trace her money into the land.—Preston v. McMillan, 58 Ala. 84. It was not improper to make her a party; for had she been, the decree would have established or barred her rights or claim. Not being a party, the decree does not affect her.—Andrews v. Jones, 10 Ala. 400; Branch Bank v. Hodges, 12 Ala. 118; Hunt v. Acre, 28 Ala. 580; Walker v. Elledge, 65 Ala. 51. She was not, however, a necessary party.—2 Jones Mort. § 1439, and notes.
Affirmed.